



Exhibit 10.27(a)
eqtletterheadpicture.jpg [eqtletterheadpicture.jpg]
January 13, 2020
Kyle Derham
214 N. 11th Street, Apt. 6N
Brooklyn, NY 11211
Dear Mr. Derham:
Please accept this letter as an official offer of at-will employment as the
Interim Chief Financial Officer, reporting to the Chief Executive Officer.
Please carefully review the following sections of this letter, as they delineate
the conditions of our offer.
Base Salary
Your base salary is $750,000 annually, which will be paid in respect of six (6)
months’ of your service to the EQT Corporation during calendar year 2019 and
will be paid in substantially equal bi-weekly installments thereafter. Future
adjustments in base salary, if any, are generally made in conjunction with our
annual performance review process.
Long-Term Incentive Plan
Upon approval by the Management Development and Compensation Committee of the
Board of Directors of EQT Corporation, you will be granted an equity award under
the EQT Corporation 2019 Long-Term Incentive Plan and the related award
agreement to be provided to you under separate cover.
Equity Ownership Guidelines
Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers. Qualifying holdings include EQT stock owned directly,
EQT shares held in the Company’s 401(k) plan, time-based restricted stock and
units, and performance-based awards for which only a service condition remains,
but do not include other performance-based awards or options. Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock to meet the ownership
guidelines. The net shares acquired through incentive compensation plans
(through the exercise of options, the vesting of restricted stock or similar)
must be retained if an executive has not satisfied his or her target. An
executive’s failure to meet the equity ownership guidelines may influence an
executive’s mix of cash and non-cash compensation. Executives are not permitted
to pledge their EQT equity and are not permitted to hedge or otherwise invest in
derivatives involving EQT stock.
All executive officers, other than the CEO, currently have a three times base
salary equity ownership requirement.


EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222
T 412.553.5700 | F 412.553.5732 | www. eqt.com



--------------------------------------------------------------------------------

Kyle Derham
January 13, 2020
Page 2




Work Schedule
Your work schedule will be determined in consultation with the Chief Executive
Officer.
Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.
Expenses
You are authorized to incur reasonable business expenses in carrying out your
duties and responsibilities as Interim CFO, including expenses related to travel
and lodging. You will be promptly reimbursed or otherwise compensated for all
reasonable out-of-pocket business expenses incurred while serving as Interim
CFO, subject to and in accordance with the Company’s expense reimbursement
policies in effect from time to time. In addition, the Company agrees to
reimburse you for certain travel expenses between your current home and the
Company’s offices in Pittsburgh, PA as agreed between you and the Company.
Vacation and Holidays
Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked. Additionally, EQT presently
observes certain paid holidays.
Contingency Matters
The benefits described above are subject to review and modification by the MDCC
or by EQT when those changes are applicable to all employees.
Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause. This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.
If you have any questions regarding this offer, please contact me at
412-395-3280. Please accept or decline this conditional offer by clicking the
appropriate button located at the top of this page.
With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.
EQT’s onboarding process is administered through an online application called
Taleo Onboard. Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password.
Please log-on to Taleo Onboard immediately to complete your profile, employment
application and background check release forms. Until these forms have been
completed, we cannot initiate your mandatory pre-employment assessments. If you
experience any problems using Taleo Onboard, please send an email to
onboarding@eqt.com or contact our onboarding coordinator at 412-553-5984.






--------------------------------------------------------------------------------

Kyle Derham
January 13, 2020
Page 3




If you have any additional questions, please feel free to contact me directly.
Sincerely,
Lesley Evancho
Chief Human Resources Officer
/s/ Kyle Derham
 
1/24/20
Kyle Derham
 
Date
 
 
 



